IN THE COURT OF CRIMINAL APPEALS
                      OF TEXAS
                                     NO. PD–0796–10



                           DANIEL RAY MORRIS, Appellant

                                              v.

                                 THE STATE OF TEXAS

        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
              FROM THE ELEVENTH COURT OF APPEALS
                        EASTLAND COUNTY

               M EYERS, J., filed a dissenting opinion in which P RICE and W OMACK,
JJ., joined.

                                DISSENTING OPINION

       The court of appeals said that under the record in this case, the trial court did not

abuse its discretion in admitting testimony regarding Appellant’s “grooming” of the

victim. Appellant contends that the court of appeals based this determination on the

purported expert’s experience, rather than whether “grooming” is a legitimate field of

scientific examination. The majority disagrees and takes judicial notice that “grooming”

is sufficiently established as a subject of expert testimony. Judge Cochran concurs that
                                                                             Morris dissent–Page 2

“grooming” is a legitimate issue for expert testimony, but says that this type of expertise

is experiential and is not related to scientific reliability.

       Irrespective of whether the study of “grooming” behavior is a legitimate field of

expertise, I do not think Hullum was qualified to be an expert on this issue. He had no

degree in any field of study involving human behavior, no specialized training in

“grooming” behavior, and he did not show that the training and experience he did have

enabled him to distinguish such behavior. His testimony that he believed Appellant

engaged in “grooming” behaviors expressed to the jury his opinion as to Appellant’s

guilt. Allowing him to testify was error and, although we did not grant Appellant’s

ground for review regarding harm, I would say that the error was harmful. I respectfully

dissent.




                                                                Meyers, J.




Filed: December 7, 2011

Publish